DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/06/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flat configuration of the wing in claim 6 
The flat configuration of the wing in claim 6
The fuselage top surface including a main portion and a back portion.
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Specification
The disclosure is objected to because of the following informalities:  
The term ‘side ducts’ seems to be used interchangeably with ‘side intake ducts,’ but it is unclear if these are the same feature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a wing extending  from the top surface of the fuselage body” and “an airfoil positioned above the top surface of the fuselage body , wherein a portion of an air stream from the propeller enters a space between the top surface of the fuselage body and the airfoil” are recited, which contradict each other. It is unclear whether the airfoil is the cross section of the wing In light of the disclosure, this is being interpreted as the wing being connected to the fuselage by an intervening part so as to leave a gap between the wing and the upper fuselage to allow a portion of an air stream from the propeller to enter a space between the top surface of the fuselage body and the wing. 
Regarding claim 3, the limitation “at least one side intake duct extends from the side surfaces of the tubular body” is recited, but there is no corresponding language indicating where the side intake duct extends to. This is being interpreted as “at least one side intake duct extending outwards from the side surface of the tubular body inwards” as seen in figure 2.
Regarding claim 5, it is unclear how an engine can be “a hybrid between a turbofan and a ramjet engine.” The engine disclosed and claimed uses a propeller in a turboprop like configuration rather than a fan as a turbofan and features the combustion and compression characteristics of an afterburner. In other words, what are the meets in bounds of ‘hybrid’? The specification does not provide sufficient guidance. This is being interpreted as a turboprop engine with an afterburner.    
Claims 8 and 9 recite, ‘the aircraft’ lacks antecedent basis. 
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A).
Regarding claim 1, Thomas discloses an aircraft with a fuselage (Thomas, figure 1, item 130, fuselage) including a front surface, top surface, bottom surface, and side surfaces (Thomas, figure 1 item 130, inherent features of fuselage); a single propeller attached to the front surface of the fuselage, wherein blades of the propeller rotate in a plane perpendicular to the top surface of the fuselage body (Thomas, figure 1, see callout below, propeller); and a wing extending  from the top surface of the fuselage body (Thomas, figure 1, item 110, wings shown overlaid on fuselage).
Thomas does not disclose the fuselage body housing a duct system and a combustion engine, wherein the duct system includes at least one intake ducts on the front surface of the fuselage body, wherein the intake ducts are in fluid communication with a combustion chamber; at least one propane 
The Republic XF-84H Thunderscreech teaches an aircraft wherein the fuselage body houses a duct system and a combustion engine (Thunderscreech, see callout below, intake is used in conjunction with the engine) wherein the duct system includes at least one intake ducts on the front surface of the fuselage body, wherein the intake ducts are in fluid communication with a combustion chamber (Thunderscreech, uses a XT40-A-1 engine), 
an airfoil positioned above the top surface of the fuselage body , wherein a portion of an air stream from the propeller enters a space between the top surface of the fuselage body and the airfoil (Thunderscreech, see callout below, T-tail configuration).



    PNG
    media_image1.png
    549
    726
    media_image1.png
    Greyscale

	Thomas and the Thunderscreech are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings, duct system,  and engine system of Thomas with the T-mounting, air intake and associated ducts, and engine of the Thunderscreech in order to remove the wing from the area of aerodynamic interference from the propeller, and allow for air to be used in combustion by the engine. 
Kawai teaches at least one propane tank attached to the side surfaces of the fuselage body (Kawai, figure 1, item 106, gaseous fuel tank optionally used for propane storage attached inside the fuselage and thus to the sides of fuselage), wherein the air from the intake ducts and propane from the propane tanks combine in the Kawai, paragraph 14, engines use gaseous fuel which is optionally propane). 
Thomas as modified by the Thunderscreech and Kawai are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the fuel storage of Thomas as modified by the Thunderscreech with the additional propane fuel tank of Kawai in order to increase the aircraft range and loitering time. 
Szuminski teaches a flexible exhaust valve for combusted air to exit the combustion chamber (Szuminski, figure 2 item 17, rotating nozzle directing flow from engine), wherein the direction of the airflow out of the flexible exhaust valve influences the direction of flight of the aircraft system (Szuminski, page 1, lines 3-8, nozzle directs thrust direction).
Thomas as modified by the Thunderscreech and Kawai and Szuminski are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the exhaust nozzle/duct of Thomas as modified by the Thunderscreech and Kawai with the thrust vectoring nozzle/duct of Szuminski in order to add a backup means of aircraft control. 

Regarding claim 5 (as best understood), Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of Claim 1, wherein the combustion engine is a hybrid between a turbo fan jet engine and a ramjet engine (Thunderscreech, page 7, paragraph 3, engine includes afterburner).

Regarding claim 8, see claim 1 which incorporate all limitations of this claim.

Regarding claim 9, Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of Claim 1, wherein the aircraft does not include a tail (Thomas, figure 1, no tail present).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A) as applied to claim 1 above, and further in view of O’Brien (WO 2019094765 A1).
Regarding claim 2, Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of claim 1, except:
wherein the intake ducts include an intake flap to control the amount of air entering the intake ducts.
O’Brien teaches a system wherein the intake ducts include an intake flap to control the amount of air entering the intake ducts (O’Brien, figure 5 item 140, door rotates to control the air let through into the intake).
Thomas as modified by the Thunderscreech, Kawai, and Szuminski and O’Brien are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the intake of Thomas as modified by the Thunderscreech, Kawai, and Szuminski with the intake door of O’Brien in order to reduce the ingestion of dust into the engine when the engine is operated close to the ground. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A) as applied to claim 1 above, and further in view of Abreu (EP 0315485 A2).
Regarding claim 3, Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of Claim 1, except:
wherein the duct system includes a tubular body extending from combustion chamber to the flexible exhaust valve, wherein at least one side intake duct extends from the side surfaces of the tubular body, wherein the side intake ducts include a propane torch, wherein ignition of the propane torch and incoming air increases compression and combustion in the duct system.
Abreu teaches a system, wherein the duct system includes a tubular body extending from combustion chamber to the flexible exhaust valve (Abreu, column 2, lines 42-57, afterburner section is a tubular section between the engine core and nozzle), wherein at least one side intake duct extends from the side surfaces of the tubular body, wherein the side intake ducts include a propane torch (Abreu, column 2 lines 42-57, fuel injector and bypass air injector are included and are an equivalent structure), wherein ignition of the propane torch and incoming air increases compression and combustion in the duct system (Abreu, column 2, lines 42-57, incoming air and fuel increases the combustion and thereby heat, which inherently increases the pressure in the enclosed space of the engine).
Thomas as modified by the Thunderscreech, Kawai, and Szuminski and Abreu are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the engine of Thomas as modified by the Thunderscreech, Kawai, and Szuminski with the afterburner duct . 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A)  as applied to claim 1 above, and further in view of Brocklehurst (EP 0615903 A1).
Regarding claim 4, Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of claim 1, where the fuselage top surface includes a main portion and back portion (Thomas, forward and aft parts of top fuselage may be described as a main portion and back portion) and wherein a top portion of the airfoil is positioned above a main section of the fuselage body (Thomas, figure 1, see callout below, top portion of wing overlapping the fuselage main part), wherein a back portion of the airfoil is positioned above the back portion of the fuselage body (Thomas, figure 1, see callout below, back portion of wing overlapping the fuselage back part), except:
Where the top portion of the airfoil and back portion of the airfoil are curved and planar respectively.

    PNG
    media_image2.png
    703
    1008
    media_image2.png
    Greyscale

Brocklehurst teaches an airfoil curved top portion and a planar back portion (Brocklehurst , figure 12, see callout below).

    PNG
    media_image3.png
    164
    374
    media_image3.png
    Greyscale

	Thomas as modified by the Thunderscreech, Kawai, and Szuminski and Brocklehurst are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings/airfoils of Thomas as modified by the Thunderscreech, Kawai, and Szuminski with the wings with a .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A) as applied to claim 1 above, and further in view of Heintze (DE 102012110805 B3).
Regarding claim 6, Thomas as modified by the Thunderscreech, Kawai, and Szuminski teaches the system of claim 1, except:
wherein the wing is flexible between a curved configuration and a flat configuration during flight.
Heintze teaches a system wherein the wing is flexible between a curved configuration and a flat configuration during flight (Heintze, figure 1, item 19, leading edge deforms to allow the wing to change between a flat and curved configuration).
	Thomas as modified by the Thunderscreech, Kawai, and Szuminski and Heintze are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the wings of Thomas as modified by the Thunderscreech, Kawai, and Szuminski with the flexing wing of Heintze in order to control the wing camber based on flight condition.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20110127373 A1) in view of the Thunderscreech (Zwrrwwwbrzr by Stephan Wilkinson), Kawai (US 20160076461 A1), and Szuminski (GB 2124562 A) as applied to claim 1 above, and further in view of Leisy (US 1698849 A).
Leisy, figure 1, side fuselage panel parts), wherein the first side panel and the second side panel are parallel to each other (Leisy, figure 1, side panel slots parallel to each other), wherein at least one cross bar connects the first side panel to the second side panel (Leisy, figure 1, see callout below cross beam connecting from one side of fuselage to the other) .
Leisy teaches a system wherein the fuselage body includes a first side panel on a first side of the fuselage body, and a second side panel on a second side of the fuselage body (Leisy, figure 1, side fuselage panel parts, wherein the first side panel and the second side panel are parallel to each other (Leisy, figure 1, side panel slots parallel to each other), wherein at least one cross bar connects the first side panel to the second side panel (Leisy, figure 1, see callout below cross beam connecting from one side of fuselage to the other).
Thomas as modified by the Thunderscreech, Kawai, and Szuminski and Leisy are both considered analogous art as they are both in the same field of aircraft design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the aircraft support structure of Thomas as modified by the Thunderscreech, Kawai, and Szuminski with panels and crossbar between them Leisy in order to support aerodynamic loads on the panels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berg (US 20080092543 A1) teaches a fuel injection nozzle for a combustion engine
CORSMEIER (EP 1760271 A2) teaches a valve for moving bypass air into an afterburner.
Miller (CA 2972722 A1) teaches an engine intake with a selector door inside to partially or fully block ram air flow from the intake.
Bichler (DE 102009048201 A1) teaches an VTOL aircraft with a central fan and a jet engine with a mechanism so provide thrust in the vertical direction.
Testi (EP 2409915 A1) teaches an airfoil with a deformable trailing edge divided into two planar sections.
Gekht (US 20170241341 A1) teaches a turboprop engine design with an air intake taking advantage of the propeller to push air into the intake.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642